Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement is made of receipt and entry of the amendment filed on 03/17/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
Readable claims 1-4 and 7-9 (on the elected species) have been examined on the merits.  (Claims 5-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-4 and 7-9 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1 (MPEP 2106.03)).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)) – i.e., as drafted, the cited claims read upon a product of nature for the following reasons:   
 Claims 1-4 and 7-9 are drawn to a composition (as a pharmaceutical and/or nutritional supplement) comprising a compound (an active ingredient) [i.e. the claimed compound that upregulates IRS2 function is a natural compounds as disclosed within Applicant’s specification in paragraph 0045 and [0084] whereas page 2 last paragraph discloses Zhang et al. conducted a high-throughout screen of more than 50,000 synthetic compounds and natural compound that activated the Insulin Receptor (IR).  The compound, however, turned out to not be derived from an edible plant source at all.  Rather, the compound was derived from a natural fungal extract (Pseudomassaria) that had been recovered from leaves of an undetermined plant collected near Kinshasa, Democratic Republic of Congo.  This work showed, however, that it was at least possible to identify a small molecule capable of having partial activity toward the Insulin Receptor (IR.)] and a natural botanical extract (an active ingredient), wherein the extract is an aqueous extract of Cichorium Endivia var. Latifolium (i.e. all the claimed active ingredients are naturally-occurring ingredients). [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  Moreover, the clamed composition (as a pharmaceutical and/or nutritional supplement) comprising the botanical extract, wherein the extract is an aqueous extract of Cichorium Endivia var. Latifolium is not markedly different from its naturally-occurring counterpart because there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the claimed natural botanical extract has any characteristics or properties that are different from the naturally-occurring counterpart (including the natural compounds found therein).- i.e., there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the instantly claimed preparatory steps (i.e. the claimed natural botanical extract obtained by the instantly claimed preparatory step of an aqueous extract of Cichorium Endivia var. Latifolium as disclosed within Applicant’s specification’s in paragraphs [0044]-[0045] has caused the resulting extract/product to have any characteristics that are different from the naturally-occurring counterpart. [Also, Please note that there is no adequate evidence/support within Applicant’s specification that its claimed composition/extract is markedly different in terms of having a change in structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s) and/or there is no adequate evidence/support within Applicant’s specification that its claimed composition comprising the claimed natural compound (as an active ingredient) and the claimed natural botanical extract (as an active ingredient) is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] and that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein- e.g. step 2A1(MPEP 2106.04 (a-c)).  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients).  
Therefore, the claimed composition/extract is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.



Response to Arguments
Applicant’s arguments submitted on 03/17/2022 regarding the USC 101 rejection have been carefully considered but are not deemed persuasive. 
	Applicant argues that the claimed invention includes compound that upregulates IRS2 function.  During processing of a plant as described at paragraphs [004] and [0045] at a pH that is above 4.3 (paragraph [0046]), the extract of certain plants includes an activity of exhibiting Insulin like biological activity in the 32D IRS2 Test system. The extracts having the activity are from plants of the Asteraceae family and some members of the Larniacease or Brassicaceae families (paragraph [0050]) and are shown in Tables 1 and 2.  The compounds present in the naturally occurring plant do not possess this function at the level of at least 1 x 104 Insulin Equivalent units in 1 milliliter, and extracts prepared by other known methods do not have this activity at the level of at least 1 x 104 Insulin Equivalent units in 1 milliliter.  Thus, the claimed invention possesses functional differences as compared to the naturally occurring counterparts. Because the claimed invention possesses functional differences as compared to the naturally occurring counterparts, the claimed invention is not directed to a judicial exception and is directed to patentable subject matter.  For at least these reasons, reconsideration and withdrawal of the present rejection is respectfully requested.
In response, Examiner, however, disagrees because although Applicant is claiming its extraction process modifies one of the natural compounds, Examiner still maintains the claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because, there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the claimed natural botanical extract has any characteristics or properties that are different from the naturally-occurring counterpart (including the natural compounds found therein).- i.e., there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the instantly claimed preparatory steps (i.e. the claimed natural botanical extract obtained by the instantly claimed preparatory step of an aqueous extract of Cichorium Endivia var. Latifolium as disclosed within Applicant’s specification’s in paragraphs [0044]-[0045] has caused the resulting extract/product to have any characteristics that are different from the naturally-occurring counterpart.to have any significant and/or special structure characteristics that results in the functional characteristic/properties of having insulin-like activity such as treating an IRS mediated diseases such as diabetes, metabolic syndrome or dementia etc. (i.e. structural functional characteristics or properties) that are different from the naturally-occurring counterpart. Moreover, Examiner also still maintains that there is no adequate evidence/support within Applicant’s specification that its claimed composition comprising the claimed natural compound (as an active ingredient-i.e. the claimed compound that upregulates IRS2 function is a natural compounds as disclosed within Applicant’s specification in paragraph 0045 whereas page 2 last paragraph discloses Zhang et al.) and the claimed natural botanical extract (as an active ingredient) is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] and that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein- e.g. step 2A1(MPEP 2106.04 (a-c)). 
 Furthermore, Examiner maintains that the cited claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5). For example, the “additional element” pertain to an intended effect of providing a certain level of insulin equivalent units per mL, but none of the additional elements impose any sort of application, because the claims remain drawn to a composition--e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5).
Therefore, Examiner concludes that the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-3 and 7-9 are rejected under 35 USC 103(a) as being unpatentable over Robinicky et al. (US 20030072822) in view of Zhang et al. (“Discovery of a Small Molecular Insulin Mimmetic with Antidiabetic Activity in Mice, Science 7 Mary 1999, Vol 284, Issue 5416-pages 974-977, website article of https://www.science.org/doi/full/10.1126/science.284.54116.974)
	A composition (as a pharmaceutical and/or nutritional supplement) comprising a compound (as an active ingredient) [i.e. the claimed compound that upregulates IRS2 function is a natural compounds as disclosed within Applicant’s specification in paragraph 0045 whereas paragraph 0045 discloses Zhang et al. conducted a high-throughout screen of more than 50,000 synthetic compounds and natural compound that activated the Insulin Receptor (IR).  The compound, however, turned out to not be derived from an edible plant source at all.  Rather, the compound was derived from a natural fungal extract (Pseudomassaria) that had been recovered from leaves of an undetermined plant collected near Kinshasa, Democratic Republic of Congo.  This work showed, however, that it was at least possible to identify a small molecule capable of having partial activity toward the IR.] and a natural botanical extract (an active ingredient), wherein the extract is an aqueous extract of a botanical/plant is claimed. 
	Robinicky teaches a composition (as an oral pharmaceutical) comprising a botanical extract (an active ingredient), wherein the extract is an aqueous extract (i.e. the cited reference’s aqueous extract is of the same solvent of either water or an alcohol (ethanol) as disclosed within Applicant’s specification in paragraphs [0044-0045]) from a botanical/plant such as the Artmeisia species to be administered to treat diabetes in a subject (see entire document including e.g. abstract, title, paragraphs 0008, 0010, 0053, and claims). 
	 [Please note that the cited reference of Ribnicky does disclose the claimed botanical extract such as the cited reference provides materials and methods relating to modify polar fluid (aqueous) extracts of plant materials, such as Artemisia plant species, Abstract) that may provide at least 1 x 104  Insulin equivalent units 1 milliliter. For example, the highest concentration of Artemisia dracunculus extract was associated with up to a 40% increase in insulin-simulated glucose uptake as compared to the non-treated control and this dose-dependent, i.e. Paragraph [0096].  IRS-2 were measured in human skeletal muscle cells in response to response to treatment with Artemisia dracunculus extract over a range of concentrations (0-100 ng/ml) both with and without insulin, i.e. Paragraph 0099]. Furthermore, one unit of Insulin Equivalent Activity (also known as Insulin Augmenting Activity) is defined within Applicant’s specification as the minimum amount of material (compound or extract) necessary to increase the growth of the IRS-2 overproducing TEST cells by 1% of the level of growth achieved by treatment of the cells with an appropriate amount of insulin necessary to achieve a substantial increase in growth of the Test cells that a skilled investigator would classify as a sufficient positive control result as defined on Paragraph [0069] of the instant application). The cited reference of Ribnicky, however, explicitly/expressly fails to disclose the minimum amount of material (compound or extract) necessary to increase the growth of the IRS-2 overproducing TEST cells by 1% of the level of growth such as at least 1 x 104 Insulin Equivalent units in 1 milliliter.  However, it would have been obvious to one of ordinary skill in the art at the time to modify the botanical extract of Ribnicky to include the at least 1 x 104  Insulin Equivalent units in 1 milliliter, since where the general conditions of the claim are disclosed in the Ribnicky’s prior art, discovering the optimum or workable values involves only routine skill in the art.  The motivation for doing so would be increase the effectiveness of insulin-stimulated glucose uptake by decreasing insulin resistance (Ribnicky, Paragraph [0096].]  	
	[In addition, also Please note that the patentability of a product such as that of the claimed botanical extract does not depend upon the method of production (i.e., the method of production of obtaining an extract from the claimed botanical/plant species in a particular manner as claimed in claims 1 and 7).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).] 
	Ribnicky, however, does not expressly teach the further inclusion of a compound (as an active ingredient) to be administered to treat diabetes in a subject therein. 
	Zhang beneficially teach a composition comprising a compound (as an active ingredient) to be administered to treat diabetes in a subject therein (see entire document including i.e.-especially page 2 under the paragraph to identify small molecule IR activators).[Please note that the claimed compound that upregulates IRS2 function is a natural compound as disclosed within Applicant’s specification in paragraph 0045 and [0084] whereas page 2 last paragraph discloses that he cited reference of Zhang et al. conducted a high-throughout screen of more than 50,000 synthetic compounds and natural compound that activated the Insulin Receptor (IR).  The compound, however, turned out to not be derived from an edible plant source at all.  Rather, the compound was derived from a natural fungal extract (Pseudomassaria) that had been recovered from leaves of an undetermined plant collected near Kinshasa, Democratic Republic of Congo.  This work showed, however, that it was at least possible to identify a small molecule capable of having partial activity toward the Insulin Receptor (IR.)]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ribnicky’s composition by further including of a compound (as an active ingredient) within the Ribnicky’s composition as taught by the secondary reference (as discussed above), as well as to administer such composition for the same purpose of treating treat diabetes in a subject therein.  The adjustment of particular conventional working conditions therein (i.e. determining effective amount/ratios/units and/or effective forms) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
	Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).


Response to Arguments
Applicant’s arguments submitted on 03/17/2022 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that the cited art of Ribnicky uses production methods that are different from the production method taught in the instant application.  Moreover, the difference is in a parameter that the instant application teaches is relevant in obtaining the claimed activity of at least 1 x 104   Insulin Equivalent units in 1 milliliter, the methods of making the extracts of the cited art include conditions that result in minimizing enzymatic activities of the extracts.  As a result, the method of Ribnicky does not result in a composition that provides at least 1 x 104  Insulin Equivalent units in 1 milliliter.
	In response, Examiner, however, disagrees because since the Ribnicky cited reference’s aqueous extract is of the same solvent of either water or an alcohol (ethanol) as disclosed within Applicant’s specification in paragraphs [0044-0045]) from a botanical/plant such as the Artmeisia species to be administered to treat diabetes in a subject (see entire document including e.g. abstract, title, paragraphs 0008, 0010, 0053, and claims), Examiner still maintains that the patentability of a product such as that of the claimed botanical extract does not depend upon the method of production (i.e., the method of production of obtaining an aqueous extract from the same claimed botanical/plant species in a particular manner as claimed in claims 1 and 7).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).] 
	Moreover, Examiner also disagrees because Examiner still maintains that the cited reference’s claimed botanical extract expressly reads upon the claimed invention’s botanical extract.  For example, that the cited reference of Ribnicky does expressly disclose the claimed botanical extract such as the cited reference provides materials and methods relating to modify polar fluid (aqueous) extracts of plant materials, such as Artemisia plant species, Abstract) that may provide at least 1 x 104  Insulin equivalent units 1 milliliter. For example, the highest concentration of Artemisia dracunculus extract was associated with up to a 40% increase in insulin-simulated glucose uptake as compared to the non-treated control and this dose-dependent, i.e. Paragraph [0096].  IRS-2 were measured in human skeletal muscle cells in response to response to treatment with Artemisia dracunculus extract over a range of concentrations (0-100 ng/ml) both with and without insulin, i.e. Paragraph 0099]. Furthermore, one unit of Insulin Equivalent Activity (also known as Insulin Augmenting Activity) is defined within Applicant’s specification as the minimum amount of material (compound or extract) necessary to increase the growth of the IRS-2 overproducing TEST cells by 1% of the level of growth achieved by treatment of the cells with an appropriate amount of insulin necessary to achieve a substantial increase in growth of the Test cells that a skilled investigator would classify as a sufficient positive control result as defined on Paragraph [0069] of the instant application). The cited reference of Ribnicky, however, explicitly/expressly fails to disclose the minimum amount of material (compound or extract) necessary to increase the growth of the IRS-2 overproducing TEST cells by 1% of the level of growth such as at least 1 x 104   Insulin Equivalent units in 1 milliliter.  However, it would have been obvious to one of ordinary skill in the art at the time to modify the botanical extract of Ribnicky to include the at least 1 x 104   Insulin Equivalent units in 1 milliliter, since where the general conditions of the claim are disclosed in the Ribnicky’s prior art, discovering the optimum or workable values involves only routine skill in the art.  The motivation for doing so would be increase the effectiveness of insulin-stimulated glucose uptake by decreasing insulin resistance (Ribnicky, Paragraph [0096].
	In addition, Applicant argues that Zhang relates to the identification of a compound that activates the insulin receptor.  The compound, however, is not obtained from a plant.  The compound is obtained from an extract of the fungus Pseudomassaria sp..  Thus, the combination of the two cited documents does not result in the claimed invention.  For at least these reasons, reconsideration and withdrawal of the reject is respectfully requested. 
In response, Examiner, however, disagrees with the above arguments because Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Ribnicky and Zhang, individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references Zhang is cited to remedy Ribnicky’s deficiency.  For example, remedies Ribnicky’s deficiency because the cited reference of Zhang, in its entire document-e.g. especially page 2, teaches a composition comprising Applicant’s broadly claimed compound (as an active ingredient) [i.e. Please note that the cited reference’s   claimed compound that upregulates IRS2 function is of natural compounds as disclosed within Applicant’s specification in paragraphs 0045 and [0084] whereas page 2 last paragraph discloses that the cited reference of Zhang et al. conducted a high-throughout screen of more than 50,000 synthetic compounds and natural compound that activated the Insulin Receptor (IR).] to be administered to treat diabetes in a subject therein.  Therefore, Examiner still concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ribnicky’s composition by further including of a compound (as an active ingredient) within the Ribnicky’s composition as taught by the secondary reference (as discussed above), as well as to administer such composition for the same purpose of treating treat diabetes in a subject therein.  The adjustment of particular conventional working conditions therein (i.e. determining effective amount/ratios/units and/or effective forms) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655